Exhibit 10.52

TERMS AND CONDITIONS (as of March 24, 2008) - ADS (COST PER CLICK)

 

1. Introduction

These Terms and Conditions are entered into by you (“Advertiser”) and LookSmart,
Ltd. (“LookSmart”) regarding the display and distribution of advertisement(s) by
LookSmart (“Advertisements”) (these Terms and Conditions together with any
executed insertion order (an “Insertion Order”) will be known as the
“Agreement”). The display and distribution of Advertisements will also be
subject to the policies and requirements set forth in the LookSmart Advertiser
Center, currently located at https://adcenter.looksmart.com/help/faq#terms, as
modified from time to time by LookSmart. By continuing to allow LookSmart to
display and distribute Advertisements after such modified Terms and Conditions
have been posted, you agree to these Terms and Conditions, as modified.

 

2. Advertisements and Advertising Content

LookSmart will display the Advertisements, text links, graphical links, or other
advertising content provided or approved by Advertiser (together with the
related keywords, the “Advertising Content”). Advertiser agrees that its
Advertisements will conform to LookSmart’s specifications and editorial
guidelines located at https://adcenter.looksmart.com/help/faq#guidelines.
Advertiser is solely responsible for creating the Advertising Content and
Advertiser represents that it will choose keywords that do not violate any third
party’s trademarks, other intellectual property rights or other rights and/or
will obtain licenses to use any third party trademarks as keywords. Advertiser
grants to LookSmart and members of the LookSmart Network (as defined below)
(i) the right to display, perform, transmit and promote the Advertising Content
and to make internal copies as necessary to perform the foregoing; and
(ii) users of LookSmart’s distribution network members’ websites (collectively,
the “LookSmart Network”) the right to access and use the Advertising Content and
any content and/or services directly linked to the Advertising Content.
LookSmart and LookSmart Network members may reject or remove any particular
Advertisement or Advertising Content for any or no reason.

 

3. Distribution

Advertiser understands that the Advertisements may appear on various site(s)
within the LookSmart Network. The breadth of distribution of the Advertising
Content may change during the term of this Agreement for any reason or no
reason, including that LookSmart may change the members of the LookSmart Network
from time to time without notice, and LookSmart may adopt or discontinue one or
more modes of distribution or may change or discontinue sites, site pages or
methods or modes of advertisement delivery. Because of the variety of types of
distribution on the LookSmart Network and its frequent changes, we cannot
guarantee that your Advertisement(s) will appear in any particular type of
placement, or position, or that it will be displayed in any particular context
or in response to any particular behavior. LookSmart will discount your bid(s)
to the greatest extent possible while still achieving the highest possible
position for your Advertisements (given your bid amount) on the LookSmart
Network, if possible. LookSmart cannot ensure the correct bid pricing to achieve
the highest possible position (given your bid amount). In all cases LookSmart
will not exceed Advertiser’s maximum bid(s). With respect to keyword-targeted
Advertisments, Advertising Content may appear for the specific keywords
Advertiser selects, as well as for variations on those keywords, as determined
by LookSmart’s matching technology.

 

4. Term; Cancellation or Termination

For accounts with an Insertion Order, the term of this Agreement will be set
forth in the Insertion Order. If there is no Insertion Order, the term will end
when terminated by either party in accordance with the terms and conditions of
this Agreement. Unless otherwise set forth in the relevant Insertion Order ,
either party may terminate the Agreement at any time for any reason or no reason
upon giving written notice to the other party, with such termination to be
effective as soon as LookSmart can remove all of Advertising Content from the
LookSmart Network, but no later than five (5) business days after a party gives
written notice. LookSmart may terminate this Agreement immediately with or
without notice to Advertiser (i) if LookSmart is unable to successfully charge
Advertiser’s credit card for any amount described in Section 5, for credit card
accounts; or (ii) if any amount invoiced to Advertiser has not been paid when
due, for invoice accounts.

 

5. Billing; Payment

a. Invoice Accounts

LookSmart will invoice Advertiser monthly for clicks on Advertising Content.
Payment in full will be due thirty (30) days after the date of the invoice. If
LookSmart, in its sole discretion, determines that Advertiser’s credit condition
warrants, LookSmart may require additional information and/or advance payment.
If Advertiser wishes to increase or exceed the budget amount in an approved
Insertion Order, Advertiser will submit an electronic mail message to LookSmart
to document Advertiser’s agreement to such increase.

b. Credit Card Accounts

Advertiser must maintain a valid credit card in its online account. Advertiser
authorizes LookSmart to charge its credit card for all charges to its account,
including any recurring payments. Advertiser understands that this authorization
is valid until the effective time of termination of this Agreement. Advertiser
is responsible for maintaining up-to-date credit card information in its
account. If Advertiser’s credit card expires, Advertiser will continue to be
responsible for payment of charged amounts until Advertiser either changes its
credit card information or terminates the Agreement. Advertiser agrees to
retain, either by printing or otherwise saving, a copy of this Agreement, which
provides the terms of this authorization. LookSmart will charge an amount to
Advertiser’s credit card at the beginning of each monthly billing period to
“refill” the account and any associated campaigns. During each monthly billing
cycle, Advertiser’s account will be debited for each click on its



--------------------------------------------------------------------------------

Advertisements as determined by LookSmart’s click tracking technology. If the
total amount allocated to a campaign or the account is reached, LookSmart will
suspend Advertisements associated with that campaign or the account until
additional funds are added. If LookSmart is unable to refill Advertiser’s
account because Advertiser’s credit card is no longer valid, or for any other
reason, LookSmart may in its sole discretion (i) reduce Advertiser’s campaign
budgets so that Advertiser’s remaining account budget is less than the remaining
account balance; (ii) suspend Advertiser’s Advertisements from the LookSmart
Network; or (iii) terminate this Agreement in accordance with Section 4. If
clicks on Advertiser’s Advertisement(s) do not amount to a charge of at least
$25 in any month, LookSmart will charge a minimum monthly fee of $25 to
Advertiser’s account for that month for account maintenance.

c. All Accounts

All fees described in this Agreement exclude any and all sales, use, property,
license, value added, excise or similar tax (and any related duties, tariffs,
imposts and similar charges) that may be due as a result of the transactions
contemplated by this Agreement. Advertiser will be responsible for paying all
such taxes and charges. Advertiser will have thirty (30) business days from the
date of an invoice or charge to dispute that invoice or charge; after that time
Advertiser will be deemed to have waived any objections to the invoice or
charge. Invoices and charges will be determined solely based on LookSmart’s
click tracking technology. Advertiser may use a third party to track clicks on
Advertisements. In the event that the third party’s measurements for clicks on
Advertisements differ from those tracked by LookSmart by more than ten
(10) percent over an invoiced or charged period, within the thirty (30) day
period following the end of such period LookSmart and Advertiser will
participate in a reconciliation effort between the third party and LookSmart
regarding the discrepancy, make a good faith effort to resolve such discrepancy
and, if any changes are made to LookSmart’s tracking as a result, amend the
invoice or credit the account accordingly. Refunds (if any) are at the
discretion of LookSmart and will be granted only in the form of advertising
credit on the LookSmart Network. Advertiser will dispute any invoice in
accordance with this section, and agrees not to dispute any charges with its
credit card company or otherwise initiate chargeback proceedings if such dispute
or chargeback would cause Advertiser to be in violation of this section.

 

6. Collections

In the event of any legal action to collect amounts owed by Advertiser under
this Agreement, LookSmart will be entitled to reimbursement for all costs
incurred, including reasonable court costs and attorney’s fees and expenses.

 

7. Online Account

LookSmart will provide a password-protected online account to allow Advertiser
to monitor the performance of campaigns and make changes to elements of
campaigns. Advertiser is solely responsible for controlling access to the
password-protected account and for maintaining the confidentiality of the
password, and will be required to pay for any charges or traffic fees incurred
as a result of changes made through the online account.

 

8. Limitation of Liability

EXCEPT WITH RESPECT TO OBLIGATIONS UNDER SECTIONS 9 and 12 BELOW, (I) UNDER NO
CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY, WHETHER IN
CONTRACT, TORT OR OTHERWISE, FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES (EVEN IF SUCH DAMAGES ARE FORESEEABLE, AND WHETHER OR NOT THE
INDEMNIFIED PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) ARISING
FROM THIS AGREEMENT AND (II) NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR
MORE THAN THE TOTAL AMOUNT PAID OR PAYABLE (PLUS APPLICABLE FEES AND COSTS) TO
LOOKSMART UNDER THIS AGREEMENT.

 

9. Indemnification

Each party agrees to indemnify, defend and hold harmless the other party, its
subsidiaries, affiliates, partners, officers, directors, employees and agents,
from any and all liability, damages and settlements due to third party claims or
causes of action, including reasonable legal fees and expenses (collectively
“Liabilities”), arising out of or related to the indemnifying party’s breach of
any of its representations or warranties in this Agreement. Advertiser agrees to
indemnify, defend and hold harmless LookSmart, its subsidiaries, affiliates,
partners, officers, directors, employees and agents, from any Liabilities
arising from all content or material on any website associated with any
Advertising Content, Advertiser’s website(s) and Advertiser’s order processing,
billing, fulfillment, shipment, collection and other customer support associated
with any products or services offered, sold or licensed through any website
associated with any Advertising Content.

 

10. Representations and Warranties

Advertiser represents and warrants that (i) Advertiser holds the necessary
corporate power, permits and rights to grant all right granted to LookSmart
under this Agreement; (ii) neither the use, reproduction, distribution, or
transmission of the Advertising Content, nor any material or service available
on or through Advertiser’s website will (a) violate any foreign, federal, state
or local law or regulation or any rights of any third party, (b) contain any
material that is harmful, abusive, hateful, obscene or threatening nor
(c) constitute false or fraudulent advertisement and that a reasonable basis
exists for all claims concerning the performance of products and services
offered; (iii) the Advertising Content complies with LookSmart’s advertising
guidelines (https://adcenter.looksmart.com/help/faq#guidelines);
(iv) Advertiser’s execution of this Agreement, and its performance of
obligations and duties hereunder, will not violate any agreement to which
Advertiser is a party or is otherwise bound; and (v) Advertiser possesses all
authorizations, approvals, consents, licenses, permits, certificates or other
rights and permissions necessary to display its website(s) and purchase, display
and distribute (and allow others to display and distribute) Advertising Content
for such website(s).

 

LookSmart, Ltd.   

Page 2 of 3



--------------------------------------------------------------------------------

11. LookSmart Representations and Warranties

LookSmart represents and warrants that it holds the necessary rights to use the
LookSmart Network for display and reproduction of the Advertising Content for
the purpose of this Agreement. LOOKSMART MAKES NO OTHER REPRESENTATIONS, AND
HEREBY EXPRESSLY DISCLAIMS, ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING
LOOKSMART’S SERVICES OR ANY PORTION THEREOF, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE AND ANY
IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE.
Without limiting the generality of the foregoing, LookSmart specifically
disclaims any warranty regarding (i) the number of persons who will access the
Advertising Content and (ii) any benefit Advertiser might obtain from including
the Advertising Content within the LookSmart Network. The performance estimates,
if any, on the Insertion Order are not guarantees, and actual performance may be
higher or lower than the estimates provided. LookSmart cannot warrant that the
display of the Advertising Content or the link to the advertiser web content
will be uninterrupted or error-free. LookSmart cannot guarantee that an
Advertisement will be displayed in response to any given keyword search.
LookSmart specifically disclaims any warranty regarding the location and
prominence of Advertisements within the LookSmart Network, including within any
search results displayed thereon.

 

12. Confidentiality

The terms and conditions of this Agreement, as well as any click-through or user
data derived from this Agreement or its performance, are confidential to
LookSmart, and Advertiser agrees not to disclose them to any third party under
any circumstances, except as required by law and with prior written notice to
LookSmart. Neither party will issue any press release or public announcement of
the terms or existence of this Agreement without the prior written consent of
the other party, except that LookSmart may reference Advertiser as a client and
include Advertiser’s name in marketing materials.

 

13. Jurisdiction; Choice of Law

The parties irrevocably consent to the exclusive jurisdiction of the state and
federal courts located in San Francisco County, California in connection with
any action arising under this Agreement. This Agreement will be interpreted,
construed and enforced in all respects in accordance with laws of California,
without regard to its conflicts of laws provisions or to the actual state or
country of incorporation or residence of the parties.

 

14. Miscellaneous

In the event of any express conflict between the provisions of the Insertion
Order and these Terms and Conditions, the provisions of the Insertion Order will
apply. LookSmart will not be liable for delay or default in displaying
Advertisements if such delay or default is caused by conditions beyond its
reasonable control including without limitation casualty, network or telecoms
failures and acts of God. In the event that any provision of this Agreement
conflicts with the law under which this Agreement is to be construed, or if any
such provision is held invalid by a court with jurisdiction over the parties to
this Agreement, such provision will be deemed to be restated to reflect as
nearly as possible the original intentions of the parties in accordance with
applicable law, and the remainder of this Agreement will remain in full force
and effect. The failure of either party to insist upon or enforce strict
performance by the other party, of any provision of this Agreement, or to
exercise any rights under this Agreement, will not be construed as a waiver or
relinquishment of such party’s right to enforce any such provision or right in
any other instance. Advertiser may not assign this Agreement, in whole or in
part. LookSmart and Advertiser are independent contractors, and neither
LookSmart nor Advertiser is an agent, representative or partner of the other.
Except as set forth in Section 1 above, this Agreement may only be modified, or
any rights under it waived, by a written document or online agreement executed
by both parties.

If Advertiser and LookSmart have signed a separate agreement for the delivery of
relevant advertising that is still in effect, then in the event of any express
conflict between the provisions of that other agreement and these Terms and
Conditions, such provisions of this Agreement will govern.

 

COMPANY: MeziMedia     LookSmart, Ltd. By: Christian Verspohl     By: Michael
Schoen Signature:   /s/ Christian Verspohl     Signature:   /s/ Michael Schoen
Title: Director of Marketing     Title: VP Product Date: 9/19/2008     Date:
9/26/2008

 

LookSmart, Ltd.   

Page 3 of 3